Citation Nr: 1401468	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

3.  Entitlement to service connection for heart problems, claimed as hypertension, to include atrial fibrillation and heart disease.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to a compensable rating for left ear hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to special monthly compensation based on loss of use of a creative organ.

8.  Whether the reduction of the rating of the Veteran's medial collateral ligament laxity of the right knee, from 30 percent disabling to 0 percent disabling, effective April 1, 2010, was proper.

9.  Entitlement to service connection for a sinus disorder and/or allergies.

10.  Entitlement to a rating higher than 30 percent for right hip osteoarthritis.

11.  Entitlement to a rating higher than 20 percent for arthritis of the right ankle with synovial osteochondromatosis.

12.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.

13.  Entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010.

14.  Entitlement to a compensable rating for medial collateral ligament laxity of the right knee, from April 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from October 1960 to August 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2008, November 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issues of entitlement to service connection for a sinus disorder and/or allergies, entitlement to a rating higher than 30 percent for right hip osteoarthritis, entitlement to a rating higher than 20 percent for arthritis of the right ankle with synovial osteochondromatosis, entitlement to a rating higher than 10 percent for osteoarthritis of the right knee, entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010, and entitlement to a compensable rating for medial collateral ligament laxity of the right knee, from April 1, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for right ear hearing loss.

2.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.

3.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for heart problems, claimed as hypertension, to include atrial fibrillation and heart disease.

4.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for diabetes mellitus, type 2.

5.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a compensable rating for left ear hearing loss.

6.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to TDIU.

7.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to special monthly compensation based on loss of use of a creative organ.

8.  In a November 2009 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's medial collateral ligament laxity of the right knee from 30 percent to 0 percent; the RO promulgated that proposed reduction in a January 2010 rating decision, effective April 1, 2010.

9.  The RO's decision to reduce the evaluation for the Veteran's medial collateral ligament laxity of the right knee from 30 percent to 0 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.





	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for right ear hearing loss, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for heart problems, claimed as hypertension, to include atrial fibrillation and heart disease, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus, type 2, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for left ear hearing loss, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal for entitlement to TDIU, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal for entitlement to special monthly compensation based on loss of use of a creative organ, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The RO's decision to reduce the evaluation for the medial collateral ligament laxity of the right knee from 30 percent disabling to 0 percent disabling, effective April 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The duty to notify under these statutory and regulatory provisions is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty under these provisions is therefore not applicable to the instant case of whether the reduction of the rating for the Veteran's medial collateral ligament laxity of the right knee from 30 percent to 0 percent, effective April 1, 2010, was proper.  

Moreover, the regulation governing reductions contains its own notice provisions and procedures.  38 C.F.R. § 3.105(e).  In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First, there must be a rating action proposing the reduction and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the Veteran was notified of the RO's intent to reduce the 30 percent evaluation by a letter dated in November 2009.  This letter specifically stated that he had at least 60 days in which to present additional evidence, as well as the fact that he had an opportunity for a hearing and time to respond.  Thereafter, the proposed reduction was effectuated by a January 2010 rating decision, effective from April 1, 2010.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105(e). 

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claims for entitlement to service connection for right ear hearing loss, an acquired psychiatric disorder, heart problems, and diabetes mellitus, type 2; entitlement to a compensable rating for left ear hearing loss; entitlement to TDIU; and entitlement to special monthly compensation based on loss of use of a creative organ.  See September 2010 statement.  Therefore, there remains no allegation of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III.  Whether the Reduction of the Rating of the Veteran's Medial Collateral Ligament Laxity of the Right Knee, from 30 percent Disabling to 0 Percent Disabling, Effective April 1, 2010, was Proper

The Veteran asserts that that the reduction of his disability rating for his medial collateral ligament laxity of the right knee, from 30 percent disabling to 0 percent disabling, effective April 1, 2010 was not proper.

By way of history, the RO granted service connection for medial collateral ligament laxity of the right knee in a June 2005 rating decision and assigned an initial disability rating of 10 percent, effective November 22, 2004.  The record reflects that the rating was increased to 30 percent, effective from April 27, 2006, in an October 2006 rating decision.  Thereafter, the Veteran filed a claim for an increased rating in April 2009.  In a November 2009 rating decision, the RO proposed to reduce the disability rating from 30 percent to 0 percent disabling.  The RO promulgated this reduction in a January 2010 rating decision, effective April 1, 2010.  

The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this diagnostic code, a 30 percent rating is warranted for severe, recurrent subluxation or lateral instability.  A rating of 20 percent is warranted for moderate, recurrent subluxation or lateral instability, and a rating of 10 percent is warranted for slight, recurrent subluxation or lateral instability.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  As noted above, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e).

When a rating has continued for an extended period at the same level, five years or more, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Here, the 30 percent rating was in effect from April 27, 2006 to April 1, 2010, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that he fell due to right knee weakness approximately once a year, but had been wearing a right knee brace to prevent his knee from buckling.  It was noted that the Veteran reported feeling knee stability after walking more than 50 yards without a brace or cane.  Examination revealed no laxity of the ligaments.  Lachman's test was negative.  The Veteran was diagnosed with medial collateral ligament laxity, not grossly appreciated on examination.  

VA outpatient records, private treatment records, and lay statements were also reviewed.  However, there is no objective medical evidence of record, at the time of the January 2010 rating decision, of recurrent subluxation or lateral instability of the knee.

Concerning the reduction of the disability rating, the RO followed the proper procedure in reducing the 30 percent rating to 0 percent.  The Veteran was notified of the RO's intent to reduce the 30 percent evaluation by a letter dated in November 2009.  This letter specifically stated that he had at least 60 days in which to present additional evidence, as well as the fact that he had an opportunity for a hearing and time to respond.  Thereafter, the proposed reduction was effectuated by the January 2010 rating decision, effective from April 1, 2010.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105(e). 

As for the reduced rating itself, the evidence of record at the time of the January 2010 rating decision that effectuated the reduction supports the assignment of a 0 percent disability rating.  At the time of the decision, the evidence included the Veteran's VA treatment records, private treatment records, and lay statements, which all demonstrated that a noncompensable rating was appropriate at the time for the Veteran's medial collateral ligament laxity disability.  Consequently, the RO's reduction of the assigned rating to 0 percent is in accord with the competent medical evidence of record.  The RO's decision to reduce the evaluation from 30 percent to 0 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.

In reaching the above determinations, the Board has also considered the Veteran's statements that the reduction of the 30 percent evaluation to a 0 percent evaluation was not warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements, as well as those from family members and friends, have been considered by both the Board and VA examiners.  However, the statements that his knee was unstable are not equivalent to a medical determination that there was instability as defined for purposes of evaluation under Diagnostic Code 5257.  Furthermore, there was no instability found during the June 2009 VA examination.  Competent evidence concerning the nature and extent of the Veteran's medial collateral ligament laxity of the right knee has been provided by the medical personnel who have examined his knee and have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which the Veteran's service-connected right knee disability is evaluated.  Given that there was no objective finding of ligament laxity during the June 2009 VA examination, a reduction in the rating was proper.


ORDER

Entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, is dismissed.

Entitlement to service connection for heart problems, claimed as hypertension, to include atrial fibrillation and heart disease, is dismissed.

Entitlement to service connection for diabetes mellitus, type 2, is dismissed.

Entitlement to a compensable rating for left ear hearing loss is dismissed.

Entitlement to TDIU is dismissed.

Entitlement to special monthly compensation based on loss of use of a creative organ is dismissed.

The rating reduction from 30 percent to 0 percent disabling, effective April 1, 2010, for medial collateral ligament laxity of the right knee, was proper.


REMAND

The Veteran seeks entitlement to service connection for a sinus disorder and/or allergies, entitlement to a rating higher than 30 percent for right hip osteoarthritis, entitlement to a rating higher than 20 percent for arthritis of the right ankle with synovial osteochondromatosis, entitlement to a rating higher than 10 percent for osteoarthritis of the right knee, entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010, and entitlement to a compensable rating for medial collateral ligament laxity of the right knee, from April 1, 2010.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

First, the Veteran seeks entitlement to service connection for his claimed sinus disorder and/or allergies.  Importantly, the Veteran's enlistment examination from September 1960 noted that the Veteran had mild seasonal hay fever upon entrance into service, and the Veteran was treated on several occasions during service for enlarged nose turbinates (July 1977), erythemetous throat (July 1977), and post nasal drip (June 1963).  A March 1975 Medical History indicated the Veteran was allergic to pollen, dust, or animals and had hay fever or asthma.  Furthermore, the Veteran has a post-service diagnosis of allergic rhinitis, chronic cough, and post-nasal drip.  See November 2008 private treatment record.  Because hay fever was noted at the time of the enlistment examination, the presumption of soundness does not attach for that disorder.   

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  

To date, the Veteran has not yet been afforded a VA examination for his claimed sinus/allergy disorder.  As such, the Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the Veteran's currently diagnosed sinus/allergy disorders.

The Veteran also seeks increased ratings for his right hip osteoarthritis, arthritis of the right ankle with synovial osteochondromatosis, osteoarthritis of the right knee, and medial collateral ligament laxity of the right knee.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his joints in November 2010, which is more than three years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to November 2009, in the claims file or in Virtual VA.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for his claimed sinus disorder and/or allergies.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All current sinus/allergy diagnoses should be noted.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion on the following:

a)  Please offer an opinion as to whether the pre-existing hay fever was aggravated (i.e., an increase in severity) during service, and if so, whether any increase was clearly and unmistakably due to the natural progress of the condition. 

Please note: clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable.

b)  The examiner should also offer comments and an opinion as to whether it is at least as likely as not that any other currently diagnosed sinus/allergy disorder is causally or etiologically due to service.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder and the symptoms that occurred during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination to determine the current severity of his right hip disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5054.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

4.  Afford the Veteran a VA examination to determine the current severity of his right ankle disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The examiner must indicate whether the Veteran's right ankle has a marked or moderate limited motion.

5.  Afford the Veteran a VA examination to determine the current severity of his right knee disability (to include osteoarthritis and medial collateral ligament laxity).  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


